         Case 7:19-cr-00375-CS Document 373 Filed 04/19/21 Page 1 of 2




Email: sfeldman@mmlawus.com                                               1185 Avenue of the Americas
Direct: 212.880.3988                                                                          Floor 21
Facsimile: 212.880.3998                                                          New York, NY 10036



                                                     April 16, 2021
Via ECF
Honorable Cathy Seibel
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, New York 10601-4150

              Re: United States v. Cliphas Belfon, 19 Cr. 375 (CS)

Dear Judge Seibel:

       We are CJA counsel for defendant Cliphas Belfon in the above referenced matter. Per the
Court’s suggestion, we write to request funding pursuant to 18 U.S.C. § 4285 for Mr. Belfon to
appear in Court for his sentencing which is scheduled for May 27, 2021.

        As the Court is aware, Mr. Belfon resides in Florida. After our experience with Mr.
Belfon’s plea proceeding – in which he pled via video from the front seat of a car – we
determined that it would harm Mr. Belfon for his sentencing hearing to take place remotely by
video. Mr. Belfon lacks the funds to pay for a flight from Florida to New York, one or two
nights in a hotel while in New York, meals while in New York, and the COVID-19 PCR test
required to enter the courthouse.

       Section 4285 provides:

       Any judge… when ordering a person released… on a condition of his subsequent
       appearance before that court… may, when the interests of justice would be served
       thereby and the United States judge… is satisfied, after appropriate inquiry, that the
       defendant is financially unable to provide the necessary transportation to appear
       before the required court on his own, direct the United States marshal to arrange
       for that person's means of noncustodial transportation or furnish the fare for such
       transportation to the place where his appearance is required, and in addition may
       direct the United States marshal to furnish that person with an amount of money for
       subsistence expenses to his destination, not to exceed the amount authorized as a
       per diem allowance for travel…. When so ordered, such expenses shall be paid by
       the marshal out of funds authorized by the Attorney General for such expenses.


          New York        ♦              Virginia           ♦            Washington, D.C.
              Case 7:19-cr-00375-CS Document 373 Filed 04/19/21 Page 2 of 2

    Hon. Cathy Seibel
    April 16, 2021
    Page 2 of 2


    18 U.S.C. § 4285

            Mr. Belfon lacks the financial ability to pay for travel to New York for sentencing. As
    noted in the PreSentence Report ¶ 119, Mr. Belfon is financially supported by his family. He
    works odd jobs such as mowing lawns to help contribute. He was previously employed as a
    dishwasher at Morton’s Steakhouse, but is no longer employed there. He does not possess any
    savings.

            Accordingly, we request that the Court direct the Marshal’s Service to arrange or furnish
    funds for (1) Mr. Belfon’s flight to/from Florida/New York for sentencing and to return home;
    (2) one or two nights in a hotel while in New York; (3) meals while in New York; and (4) the
    COVID-19 PCR test required to enter the courthouse.

                                                     Respectfully submitted,

                                                     s/ Steven D. Feldman

                                                     Steven D. Feldman


    cc: All Counsel (via ECF)

The Pre-Sentence Report indicates that Defendant has not provided a financial affidavit. He shall do so no
later than 4/26/21. Assuming that that affidavit confirms that Defendant cannot afford to travel to White
Plains for sentencing, the U.S. Marshals Service shall arrange for Defendant's travel for that purpose. The
Marshals Service does not pay for overnight accommodations, so Defendant should expect to fly the morning
of his sentencing. In order to comply with the Court's 4/9/21 Entry Protocol for Travelers (available on the
Court's website), Defendant must either have a negative PCR test within two days of entry to the Courthouse
or be fully vaccinated (and be able to document one or the other upon arrival at the Courthouse). Both the
vaccine and COVID tests are available for free in Florida, so Defendant shall arrange for one or the other in a
timely fashion. The Court strongly suggests the vaccine so that there is no concern about receiving test results
in time. Defendant must also take precautions for 14 days before arrival at the Courthouse so that he meets the
Court's 4/9/21 Restrictions on Entry to Courthouses (also available on the Court's website).




                                                                              4/19/21
